Case 1:18-cv-20813-JEM Document 89 Entered on FLSD Docket 04/10/2020 Page 1 of 14




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 18-20813-CIV-MARTINEZ/OTAZO-REYES

  DANIEL GOLDBERG,

         Plaintiff,

  v.

  FLORIDA INTERNATIONAL UNIVERSITY
  BOARD OF TRUSTEES,

        Defendant.
  ______________________________________/

            ORDER REJECTING REPORT AND RECOMMENDATION AND
           GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

         THE MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States

  Magistrate Judge (DE 80), for a Report and Recommendation on Defendant, Florida International

  University Board of Trustees (“FIU”)’s Motion for Final Summary Judgment (DE 37). Magistrate

  Judge Otazo-Reyes filed a Report and Recommendation (“R&R”) recommending that FIU’s

  Motion for Final Summary Judgment be denied (DE 83). More specifically, Judge Otazo-Reyes

  concluded that a genuine dispute of material fact exists as to whether FIU rebutted Goldberg’s

  claim of discrimination by establishing that Goldberg’s requested accommodation would impose

  an undue hardship on the university.

         FIU filed objections to the R&R, arguing that Goldberg failed to establish his prima facie

  case and therefore FIU was not required to rebut Goldberg’s claim of discrimination. (DE 86).

  Pursuant to 28 U.S.C. § 636(b)(1), the Court must conduct a de novo review of those portions of

  the R&R to which FIU objected. The Court may accept, reject, or modify, in whole or in part, the

  findings and recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1); United States


                                                 1
Case 1:18-cv-20813-JEM Document 89 Entered on FLSD Docket 04/10/2020 Page 2 of 14




  v. Raddatz, 447 U.S. 667, 673-74 (1980). After conducting a careful and complete review of the

  objected-to portions of the R&R and the record in this case, and being otherwise fully advised, the

  Court REJECTS the R&R (DE 83) and GRANTS FIU’s Motion for Final Summary Judgment

  (DE 37).

         I.      FACTUAL BACKGROUND

         In August 2013, Daniel Goldberg began his studies at FIU’s Herbert Wertheim College of

  Medicine (“College”) toward a four-year medical degree. (DE 38, Defendant’s Statement of

  Undisputed Material Fact (“Def. SOF”) ¶ 1). The medical program at the College was broken down

  into four “periods.” (Def. SOF ¶ 7).

         Period 1 spanned from August 5, 2013 to April 6, 2014. (Id.). Some courses at the College

  are considered fundamental science courses. In Period 1, Goldberg took three such courses: BMS

  6001 (Genes, Molecules, and Cells), BMS 6100 (Structure of the Human Body) and BMS 6500

  (Integrated Functions of the Human Body). (Def. SOF ¶ 8). Proficiency in fundamental courses

  was considered necessary for understanding future material, and a good predictor of future

  performance. (Id.).

         The College publishes a Medical Student Handbook (the “Handbook”), which sets forth

  the rules, regulations and standards applicable to medical students. (Def. SOF ¶ 2). The Handbook

  is periodically updated. (Id.). Pursuant to the Handbook, some courses are assigned a grade of pass

  or fail while others are assigned a numeric grade. (Def. SOF ¶ 4). Although revisions to the

  Handbook contain refreshed terminology, the basic grading scheme is consistent: student

  performance is evaluated on a scale of 0-100, with grades below 80 considered to be the equivalent

  of a “D” on a traditional scale, and a grade under 75 constituting failure. (Id.; see also Def. SOF ¶

  9). In particular, the 2012-2013 Handbook provided that the lowest passing grade was 75; a grade


                                                   2
Case 1:18-cv-20813-JEM Document 89 Entered on FLSD Docket 04/10/2020 Page 3 of 14




  below 75 was designated by the letter “U.” (Def. SOF ¶ 4).

         The Handbook was updated in March 2014. (Def. SOF ¶ 5). In this Handbook, a grade of

  80 or above was deemed “satisfactory,” 75-79, a “low pass,” and below 75, “failing.” (Def. SOF

  ¶ 5). The Handbook was updated again in July 2015. (Def. SOF ¶ 6). This Handbook provided

  that a grade of 80 was the minimum to demonstrate “competency” and that grades of 75 to 79

  signaled “marginal competency.” (Id.). Students were permitted to remediate a failed course;

  successful remediation was evidenced on a student transcript by the mark “U75.” (DE 53,

  Plaintiff’s Counterstatement of Material Facts (“Pl. SOF”) ¶ 11).

         Goldberg struggled with the first two fundamental courses of Period 1, BMS 6001 and

  BMS 6100, earning a score of 78 in each. (Def. SOF ¶ 9). He also failed a third fundamental course,

  BMS 6500, but later remediated the failure. (Def. SOF ¶ 11). Based on Goldberg’s poor

  performance in fundamental courses at the outset of his medical studies, on November 6, 2013,

  Executive Associate Dean for Academic Affairs, Dr. Carol Runowicz, sent Goldberg a letter

  advising Goldberg that his academic performance was “marginal.” (Def. SOF ¶ 8). Goldberg was

  further placed on “Academic Watch” and advised that the Medical Student Evaluation and

  Promotion Committee (“MSEPC”) would monitor his performance. (Id.) Dr. Runowicz identified

  Goldberg as a student the College might ultimately “ask to withdraw.” (Def. SOF ¶ 10).

         Period 2 commenced April 7, 2014. On May 10, 2014, Goldberg suffered an injury from

  which his present discrimination claim arises. On that day, Goldberg presented at Mercy Hospital

  following a physical altercation that left him with a scalp laceration. (Def. SOF ¶ 12). Goldberg

  states that he saw a woman in need of assistance and awoke in a hospital environment with no

  recollection of the event. (Pl. SOF ¶12). His medical records note that he was “intoxicated,”

  “uncooperative” and “smel[led] of alcohol.” (Def. SOF ¶ 12).


                                                  3
Case 1:18-cv-20813-JEM Document 89 Entered on FLSD Docket 04/10/2020 Page 4 of 14




          Goldberg’s poor performance continued through the end of Period 2. In particular,

  Goldberg did not establish satisfactory competence in the following subjects:     BMS 6631

  (Hematop and Lymph Systems), BMS 6632 (Endocrine System), BMS 6633 (Cardio and Resp

  System), BMS 6634 (Gastro Syst and Med Nutri), BMS 6635 (Musculoskeletal Systems), BMS

  6637 (Reproductive System), BMS 6638 (Renal System). (College Transcript, DE 38-2: 7-10). In

  addition, Goldberg failed BMS 6636 (Nervous Syst Behavior I), and then failed the remediation

  exam for that course as well. (Id.).

          Thereafter, Goldberg was advised once again that his “academic performance in Period 2

  has been marginal” and, as a result, would be maintained on “Academic Watch.” (Def. SOF ¶ 15).

  Goldberg was further advised via e-mail that his academic performance would be formally

  reviewed by the MSEPC. (Def. SOF ¶ 19).

          Period 2 concluded on April 12, 2015. By letter dated May 6, 2015, MSEPC noted

  Goldberg’s “poor academic performance,” including his failure of BMS 6636 and “consistently

  receiv[ing] borderline passing grades” in his other courses. (Def. SOF ¶ 20). MSEPC found that

  Goldberg’s academic performance was reason for grave concern and that he was not prepared to

  enter the third year of medical school, as he lacked the fundamental foundation of knowledge

  required during clinical rotations. (Id.). MSEPC recommended that Goldberg repeat Period 2 and

  that, if he failed any other course or remediation course, he should be reviewed by the MSEPC

  with the possibility of dismissal. (Id.).

          The Handbook provided that the Executive Associate Dean for Academic Affairs (Dr.

  Runowicz) review MSEPC’s findings and recommendations, may meet with the student and may

  adopt, modify or reject the MSEPC recommendation. (Def. SOF ¶ 22). Following the review

  procedure and a meeting with Goldberg, Dr. Runowicz determined that Goldberg would be

                                                4
Case 1:18-cv-20813-JEM Document 89 Entered on FLSD Docket 04/10/2020 Page 5 of 14




  required to repeat Period 2. (Id.).

         Shortly after Goldberg was notified that he was required to repeat Period 2, Goldberg’s

  psychologist, Dr. Desmarais, sent a letter to FIU’s Disability Resource Center (“DRC”) on May

  15, 2015, which stated that Goldberg had met with a psychiatrist, had undergone preliminary

  testing and had been prescribed Vyvanse, a drug used to treat Attention Deficit Hyperactivity

  Disorder (“ADHD”). (Def. SOF ¶26). Dr. Desmarais recommended that Goldberg receive 50%

  extra time on examinations. (Def. SOF ¶25). The College subsequently granted Goldberg’s

  accommodation request and provided him with 50% extra time on exams and a quiet testing room.

  (Def. SOF ¶28).

         In sum, Goldberg did not request any accommodation for any disability until after: (a)

  demonstrating unsatisfactory performance in 10 courses; (b) failing another course, including its

  remediation exam; (c) being placed on academic watch for two academic years and repeatedly

  threatened with dismissal; and (d) being forced to repeat Period 2.

         Goldberg’s repetition of Period 2 commenced April 6, 2015. (Pl. SOF ¶24; College

  Transcript). Less than a month after requesting 50% extra time on exams, on June 10, 2015,

  Goldberg saw Dr. Kester Nedd (a neurologist unaffiliated with FIU), who opined that Goldberg

  suffered a “cereberal [sic] consussion [sic] on May 10, 2014” and needed double time to take tests.

  (Def. SOF ¶29). However, the College reviewed the corresponding memorandum from DRC and

  determined that it could not immediately make that accommodation. (Def. SOF ¶ 31). That

  decision was based on (1) the temporal proximity between Goldberg’s initial request for 50% extra

  time and his subsequent request for 100% extra time; (2) Goldberg’s lack of treatment

  history/baseline, as in the span of two months, Goldberg sought treatment from two different

  medical providers who provided two different recommendations; and (3) the College’s concern


                                                  5
Case 1:18-cv-20813-JEM Document 89 Entered on FLSD Docket 04/10/2020 Page 6 of 14




  that providing that accommodation ultimately would be detrimental to Goldberg, as it did not

  believe that the National Board of Medical Examiners would provide Goldberg 100% extra time

  on his licensure Step Examinations. (Id.).

         During this term, Goldberg complained of sudden onset tinnitus beginning in October 6,

  2015 and sought a further accommodation through the DRC for white noise, which was approved

  by the College. (Def. SOF ¶¶ 34-35). Even though Goldberg was partially accommodated when

  repeating Period 2, he struggled once again; Goldberg’s term GPA was 79.80 and he failed another

  class (BMS 6634), which he subsequently remediated. (Pl. SOF ¶62; College Transcript).

         On November 5, 2015, Goldberg was called before MSEPC due to his failing grade in

  BMS 6634. (Def. SOF ¶ 37). Following that meeting, MSEPC found Goldberg’s unacceptable

  academic performance did not permit his continuation in medical school. (Id.). MSEPC found that

  Goldberg’s continued lack of insight about the importance of medical knowledge posed a threat to

  patients. (Id.). MSEPC recommended that Goldberg be given the opportunity to voluntarily

  withdraw from medical school and that, if he did not elect to withdraw, that he be involuntarily

  withdrawn. (Id.).

         Goldberg met with Dr. Runowicz to discuss MSEPC’s findings and recommendations.

  (Def. SOF ¶ 38). By letter to Goldberg dated November 20, 2015, Dr. Runowicz advised that she

  had modified the recommendation of MSEPC and stated that, given Goldberg’s recent diagnosis

  and treatment regarding tinnitus, he would be permitted to remain in Period 2. (Id.). Dr. Runowicz

  also stated that the failure of a course or poor academic performance would result in Goldberg

  being reviewed by MSEPC. (Id.).

         In April 2016, Goldberg failed BMS 6633 (Cardiovascular and Respiratory Systems) and

  was called before MSEPC again. (Def. SOF ¶ 39). By letter dated June 10, 2016, Goldberg was

                                                  6
Case 1:18-cv-20813-JEM Document 89 Entered on FLSD Docket 04/10/2020 Page 7 of 14




  advised by MSEPC that his continued poor academic performance was unacceptable and his lack

  of insight was of grave concern. (Def. SOF ¶ 40). MSEPC’s recommendation, again, was that

  Goldberg be given the opportunity to voluntarily withdraw from the medical school or be

  dismissed. (Id.).

         On or about June 23, 2016, Goldberg met with Dr. Runowicz with respect to the MSEPC

  report. (Def. SOF ¶ 41). At that meeting, Goldberg told Dr. Runowicz that Dr. Nedd believed that

  he “really needs” 100% extra testing time. (Id.). Dr. Runowicz then advised Goldberg that she was

  amending MSEPC’s recommendations and that he would be referred to the College’s

  Accommodations Committee for a review of his request for 100% extra testing time. (Id.).

         Goldberg provided a new note from Dr. Nedd in connection with his request for

  reevaluation. (Def. SOF ¶ 42). The new note stated that Goldberg had suffered “a severe traumatic

  brain injury.” (Id.). By e-mail dated July 5, 2016, the College advised Goldberg that he would be

  granted 100% additional time on written exams. (Id.).

         In July 2016, Goldberg moved into clinical rotations in Period 3. (Def. SOF ¶ 43).

  Unfortunately, Goldberg also received a failing grade in his OB/GYN clerkship. (Def. SOF ¶ 44).

  However, during this clerkship, Goldberg was not given 100% additional time or a white noise

  machine for quizzes, but received 100% extra time for the final exam. (Pl. SOF ¶ 44). After failing

  the exam, Goldberg was ultimately able to remediate the final exam without a white noise machine.

  (Id.). Notwithstanding, Goldberg’s OB/GYN instructor failed Goldberg anyway. (Pl. SOF ¶ 46).

         Immediately after learning he failed the OB/GYN clinic, Goldberg sat for the so-called

  Shelf Exam in Family Medicine (essentially a final exam), utilizing 100% extra time on that exam.

  (Def. SOF ¶ 45). Goldberg failed the Shelf Exam. (Id.). Goldberg then retook the Shelf Exam (also

  with 100% extra testing time) and failed again. (Id.).

                                                   7
Case 1:18-cv-20813-JEM Document 89 Entered on FLSD Docket 04/10/2020 Page 8 of 14




           Predictably, Goldberg once again was called to appear before MSEPC. (Def. SOF ¶ 46).

  Given Goldberg’s failures of both OB/GYN and Family Medicine and his history of poor academic

  performance, MSEPC recommended that Goldberg be given the opportunity to voluntarily

  withdraw or be involuntarily withdrawn from the College. (Id.). However, Goldberg believed that

  his failure in OB/GYN was arbitrary and capricious and that the timing of his notification that he

  had failed his OB/GYN clerkship adversely affected his performance on the Shelf Exam in Family

  Medicine. (Def. SOF ¶ 47).

           To address Goldberg’s concerns, MSEPC issued revised findings. (Def. SOF ¶ 48).

  MSEPC acknowledged Goldberg’s position that his failure of the OB/GYN clerkship was arbitrary

  and capricious but found that, based on his historical poor academic performance and his failing

  grade in the Family Medicine clerkship, Goldberg’s academic performance was unacceptable.

  (Id.). MSEPC found that, in light of his overall academic performance, a failure in either the

  OB/GYN or Family Medicine clerkship was sufficient to warrant a recommendation of dismissal.

  (Id.).

           On March 29, 2017, following MSEPC’s revised findings             and Dr. Runowicz’s

  corresponding recommendation, the Dean of the College, Dr. John Rock, made a final

  determination that, “[b]ased upon Goldberg’s historical poor academic performance (specifically

  excluding his failure in the OB/GYN clerkship) and his poor performance in the Family Medicine

  clerkship, his academic performance is unacceptable.” (Def. SOF ¶¶ 49-50). The Dean determined

  that Goldberg would be involuntarily withdrawn from the medical school in the event he did not

  elect to voluntarily withdraw. (Id.). Goldberg was further advised: “The academic decision made

  by [the College] was based on your academic performance and the academic judgment of the

  [College] faculty. The [College] has an obligation toward society, as an educational institution ,

                                                  8
Case 1:18-cv-20813-JEM Document 89 Entered on FLSD Docket 04/10/2020 Page 9 of 14




  when certifying academic accomplishments in the field of medicine.” (Def. SOF ¶ 52)

         Based on the foregoing, Goldberg asserts claims against FIU under the Americans with

  Disability Act (“ADA”) and Rehabilitation Act for failure to accommodate his brain injury. FIU

  has moved for summary judgment. This matter is now ripe for adjudication.

         II.     LEGAL STANDARD

          “Summary judgment is appropriate only when the evidence before the court demonstrates

  that there is no genuine issue of material fact and that the moving party is entitled to judgment as

  a matter of law.” Skrtich v. Thornton, 280 F.3d 1295, 1299 (11th Cir. 2002) (quoting Fed.R.Civ.P.

  56(c)). When considering a motion for summary judgment, “the evidence must be viewed in the

  light most favorable to the non-moving party.” Id.

         However, “[w]here the record taken as a whole could not lead a rational trier of fact to find

  for the nonmoving party, there is no genuine issue for trial.” Vicks v. Knight, 380 Fed. Appx. 847,

  850–51 (11th Cir. 2010) (quoting Scott v. Harris, 550 U.S. 372, 380 (2007)). “[A] jury question

  does not exist because of the presence of a mere scintilla of evidence.” Gold v. City of Miami, 151

  F.3d 1346, 1350 (11th Cir. 1998) (quotations and citation omitted).

         III.    ADA AND REHABILITATION ACT

         Title II of the ADA provides that “no qualified individual with a disability shall, by reason

  of such disability, be excluded from participation in or be denied the benefits of the services,

  programs, or activities of a public entity, or be subjected to discrimination by any such entity.” 42

  U.S.C. § 12132. Similarly, the Rehabilitation Act provides, “No otherwise qualified individua l

  with a disability in the United States, as defined in section 705(20) of this title, shall, solely by

  reason of her or his disability, be excluded from the participation in, be denied the benefits of, or

  be subjected to discrimination under any program or activity receiving Federal financial

                                                   9
Case 1:18-cv-20813-JEM Document 89 Entered on FLSD Docket 04/10/2020 Page 10 of 14




   assistance.” 29 U.S.C. § 794(a). Both statutes are governed by the same legal standard.

   Zainulabeddin v. Univ. of S. Fla. Bd. of Trs., 749 Fed. Appx. 776, 782 (11th Cir. 2018) (citing

   Cash v. Smith, 231 F.3d 1301, 1305 (11th Cir. 2000)).

          Against this statutory backdrop, the parties are in agreement that to state a prima facie

   claim for failure to accommodate, Goldberg “must show that: (1) he is disabled; (2) he is a qualified

   individual; and (3) he was discriminated against by way of the defendant's failure to provide a

   reasonable accommodation.” McKane v. UBS Fin. Servs., Inc., 363 Fed. Appx. 679, 681 (11th Cir.

   2010) (citing Lucas v. W.W. Grainger, Inc., 257 F.3d 1249, 1255 (11th Cir. 2001)). The Eleventh

   Circuit has repeatedly held that, “[i]n the context of postsecondary education, an ‘otherwise

   qualified’ individual must be able to meet the academic and technical standards requisite to

   admission or participation in the education program or activity, in spite of his handicap.” J.A.M.

   v. Nova Se. Univ., Inc., 646 Fed. Appx. 921, 926 (11th Cir. 2016) (citing Onishea v. Hopper, 171

   F.3d 1289, 1300 (11th Cir. 1999) and 34 C.F.R. § 104.3(l)(3)). There is “no requirement upon an

   educational institution to lower or to effect substantial modifications of standards to accommodate

   a handicapped person.” J.A.M., 646 Fed. Appx. at 926 (citing Se. Cmty. Coll. v. Davis, 442 U.S.

   397, 413 (1979)).

          IV.     ANALYSIS

          Applying the foregoing standards, the Court concludes no triable issue exists in this case.

   As previously set forth, the undisputed facts reveal that, even before his accommodation request,

   Goldberg demonstrated unsatisfactory performance in 10 courses (some, if not all, of which were

   fundamental), failed another course (BMS 6636, including its remediation exam), was placed on

   academic watch for two academic years and repeatedly threatened with dismissal, and then forced

   to repeat Period 2.

                                                    10
Case 1:18-cv-20813-JEM Document 89 Entered on FLSD Docket 04/10/2020 Page 11 of 14




          After receiving partial accommodations during Goldberg’s compulsory repetition of Period

   2, he again failed and remediated two courses (BMS 6633 and BMS 6634)—notably, performing

   worse than the prior academic year in which he received no accommodation at all, and he could

   not demonstrate competence in two others (BMS 6636, BMS 6635).

          Finally, in Period 3, after receiving partial accommodation for an OB/GYN clinic and full

   accommodation for a Family Medicine clinic, he failed both classes.

          On this record, the Court has no trouble concluding that Goldberg was not a qualified

   person with a disability because his performance was unacceptable notwithstanding any

   accommodation by the College. Goldberg was simply unable to satisfy essential academic

   requirements—before, during, or after—his accommodation request. In reaching this conclusion,

   this Court declines to engage in hair-splitting urged by Goldberg over whether the Handbook’s

   terminology for a grade between 75 and 80, or a failure that is later remediated, is considered a

   “low pass” or “marginal competence,” or something entirely different.

          The fact remains that Goldberg’s performance was unsatisfactory to the College, regardless

   of the descriptors employed by the Handbook. Indeed, Dr. Runowicz stated that Goldberg’s below-

   80 (but still technically “passing”) scores in fundamental classes during his first year raised the

   possibility that he may be asked to withdraw. From there, his scores plummeted in his second year.

   Based on his borderline scores MSEPC found that Goldberg’s academic performance was reason

   for grave concern and posed a danger to patients. MSEPC indicated that Goldberg’s failure of any

   other course could serve as a predicate for dismissal. There is no question that Goldberg was

   unqualified based on his pre-accommodation performance. And that conclusion is crystallized by

   the College’s requirement that Goldberg repeat Period 2.

          Case law provides that the College was not obligated to accommodate Goldberg before he

                                                   11
Case 1:18-cv-20813-JEM Document 89 Entered on FLSD Docket 04/10/2020 Page 12 of 14




   requested accommodations. Zainulabeddin, 749 Fed. Appx. at 783 (11th Cir. 2018) (citing Gaston

   v. Bellingrath Gardens & Home, Inc., 167 F.3d 1361, 1363 (11th Cir. 1999) (“[A] plaintiff cannot

   establish a claim under the Rehabilitation Act alleging that the defendant discriminated against

   him by failing to provide a reasonable accommodation unless he demanded such an

   accommodation.”)). Thus, without more, Goldberg’s unacceptable performance prior to his May

   15, 2015 accommodation request to DRC ends this case.

          But, unfortunately for Goldberg, there is more. Even after receiving partial accommodation

   during his repetition of Period 2, he actually received worse scores in some courses, and continued

   to fail. Then, after receiving full accommodations in Period 3, he failed again. Consistent with

   earlier warnings of Dr. Runowicz and MSEPC, Goldberg’s poor performance made him eligible

   for involuntary dismissal. That the College permitted Goldberg to continue his studies at

   sufferance, so-to-speak, and provided him repeated opportunities to rescue his foundering medical

   career, is irrelevant to this Court’s analysis, and certainly not competent evidence that Goldberg

   was qualified.   1   Put simply, no reasonable juror could find in favor of Goldberg.

          Although not binding here, the recent case Zainulabeddin v. Univ. of S. Fla. Bd. of Trs. is


   1       In this connection, Goldberg contends that a genuine issue of material fact exists merely
   because “FIU passed Goldberg through his first year, his second year; and allowed Goldberg to
   render medical services to patients” and that “[b]y continuing to pass Goldberg and continuing to
   advance Goldberg further into medical school, both with and without accommodations, FIU
   clearly deemed Goldberg qualified.” (DE 87: 8).
           The Court disagrees. Goldberg’s inference would require a jury to consider isolated facts
   out of context and adopt a misleading impression of the evidence; that is not a reasonable
   suggestion. The College permitted Goldberg to continue his studies conditioned upon his ability
   to improve his performance (which he ultimately could not do), and then required Goldberg to
   repeat his second year. The Medical Student Evaluation and Promotion Committee expressly
   found that Goldberg posed a threat to patients. Then, with full accommodations, Goldberg failed
   a course in his third year and was expelled from the College. Considered in context, the facts
   Goldberg points to are insufficient to establish that he was “able to meet the academic and technical
   standards requisite to . . . participation in the education program or activity, in spite of his
   handicap.” J.A.M., 646 Fed. Appx. at 926.
                                                      12
Case 1:18-cv-20813-JEM Document 89 Entered on FLSD Docket 04/10/2020 Page 13 of 14




   particularly instructive. 749 Fed. Appx. 776. There, the Eleventh Circuit reviewed a district court’s

   grant of summary judgment to a university facing a failure-to-accommodate claim by a medical

   student (Zainulabeddin). The medical student struggled to meet the academic requirements of her

   school’s program and was required to repeat her first academic year. Zainulabeddin., 749 Fed.

   Appx. at 778-79. Based on an ADHD diagnosis, the student ultimately requested and received

   various accommodations, including “increased time and a distraction-free environment.” Id.

   However, she still failed two courses, and was thereafter dismissed by the medical school. Id. at

   780. The Eleventh Circuit affirmed, stating that “[the student] ultimately failed two courses even

   after receiving disability accommodations” and accordingly concluded that “the [school’s]

   subsequent dismissal decision cannot reasonably be attributed to discrimination.” Id. at 784.

          Significantly, Zainulabeddin successfully remediated her failed first- and second-year

   courses. In this case, by contrast, Goldberg failed to remediate BMS 6636 (Nervous System

   Behavior I) during the 2014-2015 academic year, and further failed to remediate his Family

   Medicine Shelf Exam during the 2016-2017 academic year, in addition to demonstrating

   unsatisfactory performance in a dozen other classes. With greater reason, summary judgment is

   warranted here.

          Although the appellate court in Zainulabeddin did not expressly reach the issue of whether

   the student was an “otherwise qualified” individual because “this issue was bound up with the

   inquiry into whether [the university’s] proffered reason was pretextual,” id. at 781, and n. 4, its

   conclusion regarding an intertwined issue on strikingly similar facts in a summary judgment

   posture is highly persuasive to this Court.




                                                    13
Case 1:18-cv-20813-JEM Document 89 Entered on FLSD Docket 04/10/2020 Page 14 of 14




           V.     CONCLUSION

           The Court has conducted the required de novo determination pursuant to 28 U.S.C. §

   636(b)(1)(C). For the foregoing reasons, it is hereby

           ORDERED AND ADJUDGED that United States Magistrate Judge Otazo-Reyes’ Report

   and Recommendation (DE 83) is REJECTED. Defendant’s Motion for Final Summary Judgment

   (DE 37) is GRANTED. The Clerk shall mark this case CLOSED and DENY pending motions as

   moot.

           DONE AND ORDERED in Chambers at Miami, Florida, this 9th day of April, 2020.



                                                           ____________________________________
                                                           JOSE E. MARTINEZ
                                                           UNITED STATES DISTRICT JUDGE




                                                   14
